                                                 Case 4:14-md-02541-CW Document 1200 Filed 05/31/19 Page 1 of 2




                                           1                    IN THE UNITED STATES DISTRICT COURT

                                           2                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                           3

                                           4   IN RE: NATIONAL COLLEGIATE ATHLETIC                 Nos. 14-md-02541 CW
                                               ASSOCIATION ATHLETIC GRANT-IN-AID CAP               14-cv-02758 CW
                                           5   ANTITRUST LITIGATION
                                           6
                                                                                                   ORDER DENYING
                                           7   This order pertains to all actions                  MOTION TO DISMISS
                                                                                                   AND MANTAINING STAY
                                           8                                                       ON JENKINS
                                           9                                                       (Dkt. No. 1178)
                                               ______________________________________
                                          10
For the Northern District of California




                                          11
                                                    Following the non-jury trial and entry of judgment in In re
    United States District Court




                                          12
                                               National Collegiate Athletic Association Athletic Grant-in-Aid Cap
                                          13
                                               Antitrust Litigation, Case No. 14-md-02541 (the consolidated
                                          14
                                               action), the Court requested on March 19, 2019, that the parties
                                          15
                                               address the issue of how the Court should proceed with respect to
                                          16
                                               Jenkins v. National Collegiate Athletic Association, Case No. 14-
                                          17
                                               cv-02758 (Jenkins), which was stayed pending the trial in the
                                          18
                                               consolidated action.    Defendants now move to dismiss Jenkins with
                                          19
                                               prejudice on the ground that it is barred by res judicata.         See
                                          20
                                               Docket No. 1178.    Plaintiffs oppose the motion and request that
                                          21
                                               the Court maintain the stay on Jenkins until the pending appeals
                                          22
                                               in the consolidated action are exhausted, at which point
                                          23
                                               Plaintiffs may either stipulate to dismiss it or move to remand it
                                          24
                                               to the District of New Jersey.      See Docket No. 1186.
                                          25
                                                    Because maintaining the stay on Jenkins until the appeals on
                                          26
                                               the consolidated action are resolved would not burden any party or
                                          27
                                               the Court, and because maintaining the stay would promote
                                          28
                                                 Case 4:14-md-02541-CW Document 1200 Filed 05/31/19 Page 2 of 2




                                           1   efficiency, the Court DENIES WITHOUT PREJUDICE the motion to

                                           2   dismiss, and GRANTS Plaintiffs’ request to maintain the stay on

                                           3   Jenkins pending the appeals in the consolidated action.            Within

                                           4   fourteen days of the date on which the mandate resolving the

                                           5   pending appeals in the consolidated action is issued, each side

                                           6   shall file a statement regarding the disposition of Jenkins

                                           7   consistent with the mandate.

                                           8        IT IS SO ORDERED.

                                           9   Dated: May 31, 2019                      __________________________
                                                                                        Claudia Wilken
                                          10                                            United States District Judge
For the Northern District of California




                                          11
    United States District Court




                                          12

                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                          27

                                          28

                                                                                    2
